 

THE CHEFS’ WAREHOUSE, INC. 8-K [chef-8k_030515.htm]

Exhibit 10.2

 

 

THE CHEFS’ WAREHOUSE, INC.

PERFORMANCE RESTRICTED SHARE AWARD AGREEMENT

(Officers and Employees)

 

THIS PERFORMANCE RESTRICTED SHARE AWARD AGREEMENT (this “Agreement”) is made and
entered into as of the ___ day of ________, ____ (the “Grant Date”), between The
Chefs’ Warehouse, Inc., a Delaware corporation (together with its Subsidiaries,
the “Company”), and ____________ (the “Grantee”). Capitalized terms not
otherwise defined herein shall have the meaning ascribed to such terms in The
Chefs’ Warehouse, Inc. 2011 Omnibus Equity Incentive Plan (the “Plan”).

 

WHEREAS, the Company has adopted the Plan, which permits the issuance of
restricted shares of the Company’s common stock, par value $0.01 per share (the
“Common Stock”) as a Performance Award under the Plan; and

 

WHEREAS, pursuant to the Plan, the Committee responsible for administering the
Plan has granted a Performance Award of restricted shares to the Grantee as
provided herein.

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

 

1.                  Grant of Performance Shares.

 

(a)                The Company hereby grants to the Grantee an award (the
“Award”) of _______________ shares of Common Stock of the Company (the “Shares”
or “Performance Shares”) on the terms and conditions set forth in this Agreement
and as otherwise provided in the Plan.

 

(b)               The Grantee’s rights with respect to the Award shall remain
forfeitable at all times prior to the dates on which the Performance Shares
shall vest in accordance with Sections 2 and 3 hereof.

 

(c)                For purposes of this Agreement, the term “Performance Period”
shall mean the period ending on __________, ____.

 

2.                  Terms and Rights as a Stockholder.

 

(a)                Except as provided herein and subject to such other
exceptions as may be determined by the Committee in its discretion, the number
of Performance Shares subject to this Award that shall be eligible to vest with
respect to the Performance Period shall be determined pursuant to the
performance criteria set forth on Exhibit A hereto. The Committee shall certify,
which certification may be reflected in the minutes of a meeting of the
Committee, whether the Company’s performance meets the performance criteria set
forth on Exhibit A for the Performance Period. The date on which the Committee
certifies the number of Performance Shares earned by the Grantee hereunder shall
be the “Initial Vesting Date”. The number of Performance Shares originally
subject to this Award that do not vest, if any, in accordance with this Section
2(a) shall be forfeited immediately by the Grantee upon the determination of the
Committee that the necessary performance criteria have not been met.

 

 

 

 



(b)               Except as otherwise provided herein, the Performance Shares
earned in accordance with Section 2(a), shall vest and settle in the percentages
and will be delivered on the dates set forth below (each such date a “Vesting
Date):  



Percentage of Restricted Shares Vesting Date              



(c)                The Grantee shall have all rights of a stockholder with
respect to the Performance Shares, including the right to receive dividends and
the right to vote such Performance Shares, subject to the following
restrictions:

 

(i)                 the Grantee shall not be entitled to the removal of the
restricted legends or restricted account notices or to delivery of the stock
certificate (if any) for any Shares until the Vesting Date applicable to the
Performance Shares shall have occurred pursuant to the terms of Section 2(b) of
this Agreement and the fulfillment of any other restrictive conditions set forth
herein;

 

(ii)               none of the Shares may be sold, assigned, transferred,
pledged, hypothecated or otherwise encumbered or disposed of until the Committee
has determined that such Shares shall have vested pursuant to the terms of
Section 2(b) of this Agreement and until the fulfillment of any other
restrictive conditions set forth herein;

 

(iii)             except as otherwise provided herein or determined by the
Committee at or after the grant of the Award hereunder, unless the Grantee
remains in the continuous employment (or other service-providing capacity) of
the Company through the Vesting Date applicable to a portion of the Performance
Shares, the Performance Shares that have not vested as of such Vesting Date
shall be forfeited, and all rights of the Grantee to such Shares shall
terminate, without further obligation on the part of the Company, as of the
effective date of Grantee’s termination of employment; and

 

(iv)             any dividends otherwise payable on Performance Shares shall not
be paid to the Grantee at the time such dividends are paid to the holders of
Common Stock generally, but shall be paid to Grantee within fifteen days of the
Vesting Date applicable to such Performance Shares having occurred; provided,
that any dividends otherwise payable with respect to Performance Shares that are
forfeited pursuant to Section 2(a) or Section 2(b) shall not be paid.



 

 



(d)               Notwithstanding the foregoing, the Performance Shares awarded
hereunder shall automatically vest (provided, that such Shares have not
previously been forfeited) upon the termination of the Grantee’s employment from
the Company which results from the Grantee’s death or Disability.

(e)                In the event of a Change in Control during the Performance
Period, the Committee shall partially vest the Performance Shares based on time
elapsed and the Company’s actual performance through the date of the
consummation of the Change in Control. In the event of a Change in Control
following the Performance Period, all of the Performance Shares earned under
Section 2(a) shall vest and be paid out as of the consummation of the Change in
Control.

 

Any shares of Common Stock, any other securities of the Company and any other
property (except for cash dividends) distributed with respect to the Shares
shall be subject to the same restrictions, terms and conditions as such Shares.

 

3.                  Termination of Restrictions. As soon as practicable
following the end of the Performance Period, the Committee shall determine the
extent to which the Performance Shares with respect to the Performance Period
shall vest applying the criteria set forth in Exhibit A. Effective as of the end
of the Performance Period and upon the Committee’s determination of whether and
to what extent the applicable performance criteria set forth in Exhibit A have
been met, and provided that all vesting conditions set forth in Section 2(b) and
other restrictive conditions set forth herein have been met, all restrictions
set forth in this Agreement or in the Plan relating to such portion or all, as
applicable, of the Performance Shares that the Committee determines shall vest
shall lapse as to such portion of the Performance Shares as of the applicable
Vesting Dates as set forth above, and a stock certificate for the appropriate
number of shares of Common Stock, free of the restrictions and restrictive stock
legend, shall, upon request, be delivered to the Grantee or Grantee’s
beneficiary or estate, as the case may be, pursuant to the terms of this
Agreement (or, in the case of book-entry shares, such restrictions and
restricted stock legend shall be removed from the confirmation and account
statements delivered to the Grantee in book-entry form).

 

4.                  Delivery of Shares.

 

(a)                As of the date hereof, certificates representing the Shares
may be registered in the name of the Grantee and held by the Company or
transferred to a custodian appointed by the Company for the account of the
Grantee subject to the terms and conditions of the Plan and shall remain in the
custody of the Company or such custodian until their delivery to the Grantee or
Grantee’s beneficiary or estate as set forth in Sections 4(b) and (c) hereof or
their forfeiture or reversion to the Company as set forth in Section 2(a) or
Section 2(b) hereof. The Committee may, in its discretion, provide that the
Grantee’s ownership of Shares prior to the lapse of any transfer restrictions or
any other applicable restrictions shall, in lieu of such certificates, be
evidenced by a “book entry” (i.e., a computerized or manual entry) in the
records of the Company or its designated agent in accordance with and subject to
the applicable provisions of the Plan.

 



 

 



 

(b)               If certificates shall have been issued as permitted in Section
4(a) above, certificates representing Shares that shall vest pursuant to this
Agreement shall be delivered to the Grantee upon request following the date on
which the vesting has been determined.

 

(c)                If certificates shall have been issued as permitted in
Section 4(a) above, certificates representing Shares that vest upon the
Grantee’s death shall be delivered to the executors or administrators of the
Grantee’s estate as soon as practicable following the receipt of proof of the
Grantee’s death satisfactory to the Company.

 

(d)               Any certificate representing Shares shall bear (and
confirmation and account statements sent to the Grantee with respect to
book-entry Shares may bear) a legend in substantially the following form or
substance:

 

THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE MAY NOT BE SOLD,
TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF WITHOUT REGISTRATION UNDER THE
SECURITES ACT OF 1933 AND UNDER APPLICABLE BLUE SKY LAW OR UNLESS SUCH SALE,
TRANSFER, PLEDGE OR OTHER DISPOSITION IS EXEMPT FROM REGISTRATION THEREUNDER.

 

THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED HEREBY ARE SUBJECT TO THE
TERMS AND CONDITIONS (INCLUDING FORFEITURE AND RESTRICTIONS AGAINST TRANSFER)
CONTAINED IN THE CHEFS’ WAREHOUSE, INC. 2011 OMNIBUS EQUITY INCENTIVE PLAN (THE
“PLAN”) AND THE PERFORMANCE RESTRICTED SHARE AWARD AGREEMENT (THE “AGREEMENT”)
BETWEEN THE OWNER OF THE RESTRICTED SHARES REPRESENTED HEREBY AND THE CHEFS’
WAREHOUSE, INC. (THE “COMPANY”). THE RELEASE OF SUCH SHARES FROM SUCH TERMS AND
CONDITIONS SHALL BE MADE ONLY IN ACCORDANCE WITH THE PROVISIONS OF THE PLAN AND
THE AGREEMENT AND ALL OTHER APPLICABLE POLICIES AND PROCEDURES OF THE COMPANY,
COPIES OF WHICH ARE ON FILE AT THE COMPANY.

 

5.                  Effect of Lapse of Restrictions. To the extent that any
Performance Shares vest hereunder, the Grantee may receive, hold, sell or
otherwise dispose of such Performance Shares free and clear of the restrictions
imposed under the Plan and this Agreement upon compliance with applicable legal
requirements.

 

6.                  No Right to Continued Employment. This Agreement shall not
be construed as giving the Grantee the right to be retained in the employ of the
Company, and subject to any other written contractual arrangement between the
Company and the Grantee, the Company may at any time dismiss the Grantee from
employment, free from any liability or any claim under the Plan.

 



 

 



 

7.                  Adjustments. The Committee may make equitable and
proportionate adjustments in the terms and conditions of, and the criteria
(including any performance criteria set forth on Exhibit A) included in, this
Award in recognition of unusual or nonrecurring events (and shall make
adjustments for the events described in Section 4.2 of the Plan) affecting the
Company or the financial statements of the Company or of changes in applicable
laws, regulations, or accounting principles in accordance with the Plan whenever
the Committee determines that such events affect the Shares. Any such
adjustments shall be effected in a manner that precludes the material
enlargement of rights and benefits under this Award.

 

8.                  Amendment to Award. Subject to the restrictions contained in
the Plan, the Committee may waive any conditions or rights under, amend any
terms of, or alter, suspend, discontinue, cancel or terminate the Award,
prospectively or retroactively; provided that any such waiver, amendment,
alteration, suspension, discontinuance, cancellation or termination that would
materially and adversely affect the rights of the Grantee or any holder or
beneficiary of the Award shall not to that extent be effective without the
consent of the Grantee, holder or beneficiary affected.

 

9.                  Withholding of Taxes. If the Grantee makes an election under
Section 83(b) of the Code with respect to the Award, the Award made pursuant to
this Agreement shall be conditioned upon the prompt payment to the Company of
any applicable withholding obligations or withholding taxes by the Grantee
(“Withholding Taxes”). Failure by the Grantee to pay such Withholding Taxes will
render this Agreement and the Award granted hereunder null and void ab initio
and the Shares granted hereunder will be immediately cancelled. If the Grantee
does not make an election under Section 83(b) of the Code with respect to the
Award, upon the vesting of any Shares hereunder (or property distributed with
respect thereto), the Company may satisfy the required Withholding Taxes as set
forth by Internal Revenue Service guidelines for the employer’s minimum
statutory withholding with respect to the Grantee and issue vested shares to the
Grantee without restriction. The Company may satisfy the required Withholding
Taxes by withholding from the Shares included in the Award that number of whole
shares necessary to satisfy such taxes as of the date the restrictions lapse
with respect to such Shares based on the Fair Market Value of the Shares, or by
requiring the Grantee to remit to the Company the proper Withholding Taxes in
cash.

 

10.              Plan Governs. The Grantee hereby acknowledges receipt of a copy
of (or electronic link to) the Plan and agrees to be bound by all the terms and
provisions thereof. The terms of this Agreement are governed by the terms of the
Plan, and in the case of any inconsistency between the terms of this Agreement
and the terms of the Plan, the terms of the Plan shall govern.

 

11.              Severability. If any provision of this Agreement is, or
becomes, or is deemed to be invalid, illegal, or unenforceable in any
jurisdiction or as to any Person or the Award, or would disqualify the Plan or
Award under any laws deemed applicable by the Committee, such provision shall be
construed or deemed amended to conform to the applicable laws, or if it cannot
be construed or deemed amended without, in the determination of the Committee,
materially altering the intent of the Plan or the Award, such provision shall be
stricken as to such jurisdiction, Person or Award, and the remainder of the Plan
and Award shall remain in full force and effect.

 



 

 



 

12.              Notices. All notices required to be given under this Award
shall be deemed to be received if delivered or mailed as provided for herein, to
the parties at the following addresses, or to such other address as either party
may provide in writing from time to time.

 



  To the Company: The Chefs’ Warehouse, Inc.     100 East Ridge Road    
Ridgefield, Connecticut 06877     Attn:  Corporate Secretary         To the
Grantee: The address then maintained with respect to the Grantee in the
Company’s records.



  

13.              Governing Law. The validity, construction and effect of this
Agreement shall be determined in accordance with the laws of the State of
Delaware without giving effect to conflicts of laws principles.

 

14.              Successors in Interest. This Agreement shall inure to the
benefit of and be binding upon any successor to the Company. This Agreement
shall inure to the benefit of the Grantee’s legal representatives. All
obligations imposed upon the Grantee and all rights granted to the Company under
this Agreement shall be binding upon the Grantee’s heirs, executors,
administrators and successors.

 

15.              Resolution of Disputes. Any dispute or disagreement which may
arise under, or as a result of, or in any way relate to, the interpretation,
construction or application of this Agreement shall be determined by the
Committee. Any determination made hereunder shall be final, binding and
conclusive on the Grantee and the Company for all purposes.

 

 

(remainder of page left blank intentionally)

 



 

 



 

IN WITNESS WHEREOF, the parties have caused this Restricted Share Award
Agreement to be duly executed effective as of the day and year first above
written.

 



  THE CHEFS’ WAREHOUSE, INC.               By:           GRANTEE:      



 

 

 



 

 



 



EXHIBIT A

 

Performance Criteria



 

 



 

 

 

 

 

 

 

 

 

 

 

 

 

 

